   Case: 4:18-cv-01869-HEA Doc. #: 18 Filed: 01/18/19 Page: 1 of 3 PageID #: 58



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 MARIAH DIANE BOWLES

                   Plaintiff,
                                                         Case No.: 4:18-cv-01869
           v.

 APRO INTERNATIONAL, INC.,
 INSURANCE COMPANY OF THE STATE
 OF       PENNSYLVANIA,     AMERICAN
 INTERNATIONAL GROUP, INC., and
 currently unknown JANE DOES and JOHN
 DOES,

                   Defendants.


    DEFENDANT INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA’S
                MOTION TO DISMISS PLAINTIFF’S CLAIMS

         Defendant The Insurance Company of the State of Pennsylvania (“ICSOP”) brings this

Motion to Dismiss Counts I, II, III, and V, pursuant to Fed. R. Civ. P. 12(b)(6), because Plaintiff

Mariah Diane Bowles (“Plaintiff”) fails to state claims upon which relief can be granted.

         Plaintiff fails to state any claims against ICSOP because she depends on the conclusory

allegation that ICSOP is a “covered entity” subject to HIPAA to support her allegations that ICSOP

allegedly made unauthorized disclosures of her medical and mental health records to her former

employer. ICSOP, however, is not a “covered entity” and, thus, is not subject to HIPAA.

Plaintiff’s claims must fail if ICSOP is not subject to the standard of care that Plaintiff purports

applies to ICSOP’s alleged acts and omissions.

         Yet, even if HIPAA could set the standard of care, any alleged disclosures were made as

part of a workers’ compensation action, and, thus, were authorized by law. Without unauthorized

disclosure, Plaintiff has no basis for relief on any of her claims.


                                                  1
4826-3116-0966.1
   Case: 4:18-cv-01869-HEA Doc. #: 18 Filed: 01/18/19 Page: 2 of 3 PageID #: 59



         In the alternative, ICSOP seeks dismissal or judgment on the pleadings under Fed. R. Civ.

P. 12(c) because Plaintiff’s claims are not properly before this Court. Plaintiff alleges that she is

suffering a “reoccurrence” of her workplace injury. Being a reactivation claim, Plaintiff’s claims

should be brought exclusively before the Department of Labor.

         ICSOP’s Memorandum in Support of its Motion to Dismiss is incorporated herein by

reference.

         WHEREFORE, Defendant Insurance Company of the State of Pennsylvania respectfully

requests that this Court dismiss all of Plaintiff Mariah Diane Bowles’ claims against ICSOP or, in

the alternative, enter judgment on the pleadings on all claims against ICSOP. ICSOP also requests

that this Court provide all other relief that is just and proper.

Date: January 18, 2019

                                                       Respectfully submitted,



                                                       /s/ Jean-Paul Assouad
                                                       Jean-Paul Assouad           #50747 MO
                                                       Meredith A. Webster         #63310 MO
                                                       KUTAK ROCK LLP
                                                       2300 Main Street, Suite 800
                                                       Kansas City, MO 64108
                                                       (816) 960-0090 (Telephone)
                                                       (816) 960-0041 (Facsimile)
                                                       Jean-Paul.Assouad@KutakRock.com
                                                       Meredith.Webster@KutakRock.com
                                                       ATTORNEYS FOR DEFENDANT
                                                       INSURANCE COMPANY OF THE
                                                       STATE OF PENNSYLVANIA




                                                   2
4826-3116-0966.1
   Case: 4:18-cv-01869-HEA Doc. #: 18 Filed: 01/18/19 Page: 3 of 3 PageID #: 60



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was served on this 18th day
of January, 2019, using the Court’s ECF system, which provided notice to all parties of record.



                                                   /s/ Jean-Paul Assouad
                                                   ATTORNEY FOR DEFENDANTS




                                               3
4826-3116-0966.1
